Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 1/20/2022. New and amended Claims 1-18 are pending. 
Response to Arguments
Regarding the 112 rejections, applicant argues the language is definite (p. 7). Applicant’s arguments have been fully considered but they are not persuasive. Claims 9 and 14 contain the same language (“hollow torsion tubes”) already introduced in the independent claims (8 and 13, respectively). The claim terms can be confused for other, already recited parts. The same words appear to be used for either the same or different elements; the claims are unclear if these are the same elements or different elements. The claim language remains indefinite.
Regarding the prior art rejections, applicant’s arguments have been fully considered but are not persuasive. Applicant argues (p. 8)
The rods 42b of Wagner only extend between plates 42a. There is no teaching or suggestion that these rods 42b extend to the crankcase housing as claimed, or moreover, that they extend from apertures in the crankcase housing.

Applicant’s arguments have been fully considered but they are not persuasive. Please see the following action for treatment of the amended claim language. 
Applicant further argues (p. 8-9)
Regarding the Examiner's conclusions concerning engineering expediency, Applicant disagrees. The Examiner acknowledges that Wagner does not refer to the rods 42b as "tubes" but that the items 42b of Wagner "appear to be solid rods." However, the Examiner concludes that using hollow tubes in place of rods would allow weight savings while allowing for retention of the rod's strength, and therefore, it would have been 
In the case of hydraulic fracturing pumps as claimed, such pumps typically weigh in the range of 15,000 - 20,000 pounds. Thus, persons of skill in the art would recognize that the difference between a solid rod and a torsion tube with respect to the overall weight of a hydraulic fracturing pump would be miniscule, even with multiple rods or tubes, as the case may be. Thus, there would be no reason for such an engineering modification from rods to tubes as suggested by the Examiner simply as a weight saving means. 
Moreover, as is well known in the art, solid rods or bars have an entirely different response to torsion than the claimed torsion tube, and thus there would be little motivation to simply substitute bars for tubes as suggested by the Examiner, and in fact, would dictate against such a change given their different stress responses. Specifically, a bar is rigid and prevents any flexure between the components connected by the bar. As such, this would provide too much rigidity in a crankcase subject to the loads as described, and would lead to stress concentrations at the connection points of the ribs, which could lead to early failure. 
In contrast, a torsion tube as claimed by Applicant, provides some stiffness to the overall crankcase housing, but also continues to permit some flexure so as to prevent stress concentration from too much stiffness as would be the case with a solid bar. 
Thus, in the case of the hydraulic fracturing pumps, i) there is no engineering reason to save weight by replacing bars with tubes; and 2) from an engineering standpoint, bars and tubes have very different structural purposes and they are not readily interchangeable. 
For these reasons alone, Wagner cannot be relied upon for teaching or suggesting the claimed torsion tubes in view of engineering expediency.

Applicant’s arguments have been fully considered but they are not persuasive. Please see the following action for treatment of the amended claim language. Applicant has claimed no weight ranges. Applicant’s argued weight ranges are therefore not persuasive. Additionally, the practice of engineering is series of incremental improvements. Weight savings are a known advantage. Example patents that address weight savings include US 10830029, US 8376723, and US 2304992. Applicant’s further arguments of replacing rods with tubes due to torsional considerations are fully considered but unpersuasive. MPEP 2143.02 states “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the 
Applicant further argues (p. 9)
Finally, with respect to the combination of Wagner and Plumb, the Examiner equates the bolts 71 of Plumb with the claimed torsion tubes. Applicant disagrees that the bolts 71 of Plumb can be equated to the claimed torsion tubes. 
Specifically, plumb teaches bolts 71 along the exterior of a casing for "uniting end housings", and/or connecting together "a plurality of combined cylinder-and-crank-case units on a suitable multiple cranked-shaft." Figs. 1 and 14 clearly show the bolts around the exterior of the crankcase housing 5 and extending through bosses 70 cast into the exterior of housing 5 to connect one or more housings together. As such, the bolts 71 do not extent through the crankcase interior as claimed. While the bolts 71 may also serve the purpose of conveying lubricating oil to and from the "crank cases" (plural), the bolts 71 are external and do not extend within a "crankcase interior" as recited by the claims. Notably with respect to new claims 17 and 18, the bolts 71 of Plumb would not be welded as claimed because welding would frustrate the purpose of the bolts 71 taught in plumb because they could not be used to bolt together. If welding, then the need for "bolts" would completely eliminate the need for the bolts 71 for "uniting end housings", and/or connecting together "a plurality of combined cylinder-and-crank-case units on a suitable multiple cranked-shaft."

Applicant’s arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wagner teaches rods (42b). Plumb teaches lubrication through hollow tubes 71. Wagner’s rods are already in the crankcase housing; Plumb is not relied upon to teach this as argued by applicant (although examiner notes that Wagner’s rods are also in the crankcase housing). Wagner’s rods, made hollow by Plumb’s teachings, are taught as welded ([037]); Plumb is not relied upon to teach this as argued by applicant.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 lacks a period (MPEP 608.01(m)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13-15, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites in part “a plurality of hollow torsion tubes positioned within the crankcase interior between the two ends of the crankcase housing, each hollow torsion tube extending from the first side to the second side”. Claim 9 depends from Claim 8. Claim 8 has already established “one or more hollow torsion tubes” and “an additional torsion tube”. Is there any relation between the tubes of Claim 8 and the “the plurality of hollow torsion tubes” in Claim 9? The similar wording also presents an issue in clarity where the claims refer to parts like in Claim 9 where “each hollow torsion tube extending from the first side to the second side” could refer to one of potentially three different parts. The metes and bounds of the claimed invention are indefinite. 
Claim 13 recites “at least two hollow torsion tubes, each torsion tube having a first end and a second end with the first end affixed to and extending from an aperture in the crankcase housing first 
Claim 14 recites in part “further comprising a plurality of hollow torsion tubes positioned within the crankcase interior between the two ends of the crankcase housing”. Claim 14 depends from Claim 13. Claim 13 has already established “at least two torsion tubes” and “an additional torsion tube”. Is there any relation between the tubes of Claim 14 and the tubes in Claim 13? The similar wording also presents an issue in clarity where the claim 14 refers to “each of the plurality of hollow torsion tubes extending from the first side to the second side of the crankcase housing and passing through a plurality of ribs and each of the plurality of hollow torsion tubes welded to the plurality of ribs through which the torsion tube passes” which could refer to one of potentially three different parts. The metes and bounds of the claimed invention are indefinite. 
Claim 16 recites “a torsion tube”. This is indefinite. Claim 16 depends from Claim 1. Claim 1 has already introduced “at least two hollow torsion tubes”. Is the recitation in Claim 16 attempting to refer to one of these “torsion tube[s]” already introduced or is this element a different part? The metes and bounds of the claimed invention are indefinite.
Claim 17 recites “each torsion tube”. This is indefinite. Claim 17 depends from Claim 8. Claim 8 has already introduced “one or more hollow torsion tubes” and “an additional torsion tube”. What is Claim 8 referring to? The metes and bounds of the claimed invention are indefinite.
Claim 18 recites “each torsion tube”. This is indefinite. Claim 18 depends from Claim 17. Claim 17 depends from Claim 8. Claim 8 has already introduced “one or more hollow torsion tubes” and “an 
Claim 18 recites “a side of the crankcase housing”. This is indefinite. Claim 18 depends from Claim 8. Claim 8 has already established a “first side” and a “second side”. Is the “side” in Claim 18 related to either of these already recited “side[s]”? The metes and bounds of the claimed invention are indefinite. 
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2017/0370524, on applicant’s IDS) in view of an engineering expediency.
Regarding Claim 1, Wagner teaches
A hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52 annotated below, Figs. 1-7) having a first side at a first end of the crankcase housing (towards one of end 42a) and a second side at a second end of the crankcase housing (towards other one of 42a), an upper surface extending between the first and second sides and a base (attached to 68) thereby defining a crankcase interior, the crankcase housing formed along a crankcase axis extending between the two ends, the crankcase housing further having a 
a plurality of ribs (42a) within the crankcase housing between the two ends, each rib generally perpendicular to the crankcase axis and each rib having at least a first rod aperture (43, ex. Fig. 2a) and a second rod aperture (43) formed therein and further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
a crankshaft (26) extending along the crankcase axis and passing through the crankshaft aperture formed in each of the plurality of ribs; and 
at least two rods (42b) each rod having a first end and a second end with the first end affixed to the crankcase housing first side and the second end affixed to the crankcase housing second side, the rods positioned within the crankcase interior of the crankcase housing and between the crankcase axis and the upper surface, each rod intersecting a plurality of ribs, passing through a torsion tube aperture of each rib (ex. Fig. 2) and affixed to at least a portion of the ribs through which the rod passes.

    PNG
    media_image1.png
    906
    1051
    media_image1.png
    Greyscale

Wagner does not teach

at least two hollow torsion tubes each torsion tube having a first end and a second end with the first end affixed to the crankcase housing first side and the second end affixed to the crankcase housing second side, the hollow torsion tubes positioned within the crankcase interior of the crankcase housing and between the crankcase axis and the upper surface, each hollow torsion tube intersecting a plurality of ribs, passing through a torsion tube aperture of each rib and affixed to at least a portion of the ribs through which the hollow tube passes.
Wagner does not refer to the rods 42b as tubes. Instead these appear to be solid rods. However using hollow tubes in place of rods would allow for a weight savings while allowing for the retention of the rods strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be tubes in order to provide a weight savings while retaining structural strength. The remainder of the claim language is met once the modification takes place.
Regarding Claim 2,
wherein the hollow torsion tubes are positioned adjacent the crankshaft (ex. Figs. 2, 2a).
Regarding Claim 3,
wherein at least a portion of the hollow torsion tubes are positioned within the crankcase housing between the crankshaft and the upper surface (ex. Fig. 2a).
Regarding Claim 4,
wherein each hollow torsion tube is attached to the plurality of ribs (ex. Fig. 2).
Regarding Claim 5,
wherein each hollow torsion tube is welded to a plurality of ribs (ex. [037]).
Regarding Claim 7,

Regarding Claim 16,
wherein the first side and the second side are each generally perpendicular to the crankcase axis and each side has at least a first torsion tube aperture (one of 43 in either one of end 42a) and a second torsion tube aperture (another of 43 in one of end 42a) formed therein and from which a torsion tube extends.
Regarding Claim 17, 
wherein each of the first end and second end of each torsion tube is welded (ex. [037]) to a side of the crankcase housing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claim 1 above, and further in view of Byrne et al. (US 10352321, on applicant’s IDS).
Regarding Claim 6, Wagner teaches the invention substantially as claimed except for
further comprising an additional torsion tube within the crankcase interior and extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source.
While Wagner teaches an additional torsion tube (58, [045-047]) extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional 
Byrne teaches
for a hydraulic fracturing pump,
further comprising an additional torsion tube (annotations below, Figs. 2, 3a, 3b, see also Col. 7, line 60-Col. 12, line 62) within the crankcase interior and extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (either 77 or 79, Figs. 3a or 3b)


    PNG
    media_image2.png
    867
    1240
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    604
    958
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    897
    1055
    media_image4.png
    Greyscale


Since both references are directed to hydraulic pumps with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wagner to include an additional of torsion tube as oil distribution tube with another oil source as taught by Byrne in order to provide a second oil source while providing further lubrication . 

Claims 8-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of an engineering expediency and Byrne.
Regarding Claim 8, Wagner teaches
A hydraulic fracturing pump of a hydraulic fracturing pump, the hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52, annotated below, Figs. 1-7) having a first side at a first end of the crankcase housing (towards one of end 42a) and a second side at a second end of the crankcase housing (towards other one of 42a), an upper surface extending between the first and second sides and a base thereby defining a crankcase interior, the crankcase housing formed along a crankcase axis (for 26) extending between the two ends, the crankcase housing further having a plurality of crosshead apertures (40) formed in the crankcase housing, each crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (42a) within the crankcase housing between the two ends, each rib generally perpendicular to the crankcase axis and parallel with the crosshead axis, each rib having at least a first rod aperture (43, ex. Fig. 2a) formed therein and each rib further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
one or more rods (42b), each rod having a first end and a second end with the first end affixed to the crankcase housing first side and the second end affixed to the crankcase housing second side, the rods positioned within the crankcase interior and between the two ends of the crankcase housing and between the crankcase axis and the upper surface of the crankcase housing, each rod intersecting a 
an additional torsion tube (58, [045-047], ex. Figs. 4-7) having a first end and a second end with the first end affixed to the first side and second end affixed to the second side, the additional torsion tube positioned between the two ends of the crankcase housing, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures (64) formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (62).

    PNG
    media_image1.png
    906
    1051
    media_image1.png
    Greyscale

Wagner does not teach
each rib having at least a first torsion tube aperture formed therein,
one or more hollow torsion tubes, each torsion tube having a first end and a second end with the first end affixed to the crankcase housing first side and the second end affixed to the crankcase housing second side, the hollow torsion tubes positioned within the crankcase interior and between the two ends of the crankcase housing and between the crankcase axis and the upper surface of the 
an additional torsion tube having a first end and a second end with the first end affixed to the first side and second end affixed to the second side, the additional torsion tube positioned within the crankcase interior defined between the two ends of the crankcase housing, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source.
Byrne teaches
for a hydraulic fracturing pump,
further comprising an additional torsion tube (annotations below, Figs. 2, 3a, 3b, see also Col. 7, line 60-Col. 12, line 62) within the crankcase interior and extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (either 77 or 79, Figs. 3a or 3b)


    PNG
    media_image2.png
    867
    1240
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    604
    958
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    897
    1055
    media_image4.png
    Greyscale


Wagner does not refer to the rods 42b as tubes. Instead these appear to be solid rods. However using hollow tubes in place of rods would allow for a weight savings while allowing for the retention of the rods strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be tubes in order to provide a weight savings while retaining structural strength.
Since both Wagner and Byrne references are directed to hydraulic pumps with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wagner to include an additional of torsion tube as oil distribution tube with another oil source as taught by Byrne in order to provide a second oil source while providing further lubrication of both the top and bottom of the crossheads. This increases lubrication to prevent friction while also providing a failsafe option of fluid supply (ex. Col. 12, lines 17-39). The remainder of the claim language is met once the modification takes place.
Regarding Claim 9,

Regarding Claim 10,
wherein each of the hollow torsion tubes has a circular cross-section (Wagner 42b, as modified above).
Regarding Claim 11,
further comprising a crankshaft (26) extending within the crankcase interior defined between the two ends of the crankcase housing along the crankcase axis; a plurality of piston arms (34) spaced apart from one another along the crankshaft; and a corresponding plurality of crossheads (36); a crosshead extension rod (with 38) fastened to each crosshead and extending through a crosshead aperture; wherein each piston arm pivotally coupled to the crankshaft at a first end of piston arm, and each piston arm pivotally coupled to a crosshead at a second end of the piston arm, each crosshead reciprocal along a crosshead axis (Figs. 1, 2).
Regarding Claim 12,
wherein the crosshead aperture is formed in a rod seal plate (as annotated below) adjacent the crosshead.

    PNG
    media_image5.png
    734
    387
    media_image5.png
    Greyscale

Regarding Claim 13, Wagner teaches

a crankcase housing (with 14, each end 42a, 50, 52, annotated below, Figs. 1-7) having a first side at a first end of the crankcase housing (towards one of end 42a) and a second side at a second end of the crankcase housing (towards other one of 42a),  the first side and the second side are each generally perpendicular to the crankcase axis and each side has at least a first rod aperture and a second rod aperture formed therein, an upper surface extending between the first and second sides and a base (attached to 68), the crankcase housing formed along a crankcase axis extending between the two ends, the crankcase housing further having a crosshead aperture (with 40) formed in the crankcase housing, the crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (42a) within the crankcase housing between the two ends, each rib generally perpendicular to the crankcase axis and each rib having at least a first rod aperture (43, ex. Fig. 2) and a second rod aperture (43) formed therein and further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
a crankshaft (26) extending along the crankcase axis; 
a piston arm (34) pivotally coupled to the crankshaft at a first end of piston arm, the piston arm pivotally coupled to a crosshead (36) at a second end of the piston arm, the crosshead reciprocal along the crosshead axis; 
at least two rods (42b) each rod having a first end and a second end with the first end affixed to and extending from an aperture in the crankcase housing first side and the second end affixed to and extending from an aperture in the crankcase housing second side, the rods positioned between the two ends of the crankcase housing and between the crankcase axis and the upper surface, each rod intersecting a plurality of ribs, passing through a rod aperture of each rib (ex. Fig. 2), wherein each rod is attached to each of the plurality of ribs; and 


    PNG
    media_image1.png
    906
    1051
    media_image1.png
    Greyscale

Wagner does not teach
each side has at least a first torsion tube aperture and a second torsion tube aperture formed therein,
each rib generally perpendicular to the crankcase axis and each rib having at least a first torsion tube aperture and a second torsion tube aperture formed therein
at least two hollow torsion tubes, each torsion tube having a first end and a second end with the first end affixed to and extending from an aperture in the crankcase housing first side and the second 
an additional hollow torsion tube having a first end and a second end with the first end affixed to and extending from an aperture in the first side and second end affixed to and extending from an aperture in the second side, the additional torsion tube positioned within the crankcase interior between the first side and the second side of the crankcase housing and substantially parallel with the crankcase axis, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source. 
Byrne teaches
for a hydraulic fracturing pump,
an additional hollow torsion tube (annotations below, Figs. 2, 3a or 3b, see also Col. 7, line 60-Col. 12, line 62) having a first end and a second end with the first end affixed to and extending from an aperture in the first side and second end affixed to and extending from an aperture in the second side (Figs. 2a, 2c), the additional torsion tube positioned within the crankcase interior between the first side and the second side of the crankcase housing and substantially parallel with the crankcase axis, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (either 77 or 79, Figs. 3a or 3b).


    PNG
    media_image2.png
    867
    1240
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    604
    958
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    897
    1055
    media_image4.png
    Greyscale


Wagner does not refer to the rods 42b as tubes. Instead these appear to be solid rods. However using hollow tubes in place of rods would allow for a weight savings while allowing for the retention of the rods strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be tubes in order to provide a weight savings while retaining structural strength.
Since both Wagner and Byrne references are directed to hydraulic pumps with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wagner to include an additional of torsion tube as oil distribution tube with another oil source as taught by Byrne in order to provide a second oil source while providing further lubrication of both the top and bottom of the crossheads. This increases lubrication to prevent friction while also providing a failsafe option of fluid supply (ex. Col. 12, lines 17-39).  The remainder of the claim language is met once the modification takes place.
Regarding Claim 14,

Regarding Claim 15,
wherein the crosshead aperture is formed in a rod seal plate (as annotated below) adjacent the crosshead.


    PNG
    media_image5.png
    734
    387
    media_image5.png
    Greyscale


Regarding Claim 18,
each of the first end and second end of each torsion tube is welded (ex. [037]) to a side of the crankcase housing.

s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2017/0370524, on applicant’s IDS) in view of Plumb (US 2237113).
Regarding Claim 1, Wagner teaches
A hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52, annotated below, Figs. 1-7) having a first side at a first end of the crankcase housing (towards one of end 42a) and a second side at a second end of the crankcase housing (towards other one of 42a), an upper surface extending between the first and second sides and a base (attached to 68) thereby defining a crankcase interior, the crankcase housing formed along a crankcase axis extending between the two ends, the crankcase housing further having a plurality of crosshead apertures (40) formed in the crankcase housing, each crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (42a) within the crankcase housing between the two ends, each rib generally perpendicular to the crankcase axis and each rib having at least a first rod aperture (43, ex. Fig. 2a) and a second rod aperture (43) formed therein and further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
a crankshaft (26) extending along the crankcase axis and passing through the crankshaft aperture formed in each of the plurality of ribs; and 
at least two rods (42b) each rod having a first end and a second end with the first end affixed to the crankcase housing first side and the second end affixed to the crankcase housing second side, the rods positioned within the crankcase interior of the crankcase housing and between the crankcase axis and the upper surface, each rod intersecting a plurality of ribs, passing through a torsion tube aperture of each rib (ex. Fig. 2) and affixed to at least a portion of the ribs through which the rod passes.

    PNG
    media_image1.png
    906
    1051
    media_image1.png
    Greyscale

Wagner does not teach
each rib having at least a first torsion tube aperture and a second torsion tube aperture formed therein
at least two hollow torsion tubes each torsion tube having a first end and a second end with the first end affixed to the crankcase housing first side and the second end affixed to the crankcase housing second side, the hollow torsion tubes positioned within the crankcase interior of the crankcase housing and between the crankcase axis and the upper surface, each hollow torsion tube intersecting a plurality of ribs, passing through a torsion tube aperture of each rib and affixed to at least a portion of the ribs through which the hollow tube passes.
Wagner does teach an additional torsion tube (58, [045-047, ex. Figs. 4-7) positioned between the two ends of the crankcase housing, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (62).
Plumb teaches

at least two hollow torsion tubes (71, 71, 71, 71, Figs. 1, 3, 14, ex. p. 3, col. 1, lines 56-68).
Since both Wagner and Plumb references are directed to crankshaft powered machines with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be hollow torsion tubes as taught by Plumb in order to provide an adequate lubricating oil to the crank case (Plumb - p. 3, col. 1, lines 56-68). By making rods 42b of Wagner hollow for oil distribution/return the crankshaft and associated parts can be adequately lubricated. This can be achieved in conjunction with Wagner’s pump 62 already present to oil the crossheads. The remainder of the claim language is met once the modification takes place.
Regarding Claim 2,
wherein the hollow torsion tubes are positioned adjacent the crankshaft (ex. Figs. 2, 2a).
Regarding Claim 3,
wherein at least a portion of the hollow torsion tubes are positioned within the crankcase housing between the crankshaft and the upper surface (ex. Fig. 2a).
Regarding Claim 4,
wherein each hollow torsion tube is attached to the plurality of ribs (ex. Fig. 2).
Regarding Claim 5,
wherein each hollow torsion tube is welded to a plurality of ribs (ex. [037]).
Regarding Claim 6, 
further comprising an additional torsion tube (Wagner - 42b, as modified above) within the crankcase interior and extending between the first end and the second end adjacent the base, the additional torsion tube being an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (Wagner - 62).

further comprising a plurality of piston arms (34) spaced apart from one another along the crankshaft; and a corresponding plurality of crossheads (36); wherein each piston arm pivotally coupled to the crankshaft at a first end of piston arm, and each piston arm pivotally coupled to a crosshead at a second end of the piston arm, each crosshead reciprocal along a crosshead axis (Figs. 1 and 2).
Regarding Claim 8, Wagner teaches
A hydraulic fracturing pump of a hydraulic fracturing pump, the hydraulic fracturing pump comprising: 
a crankcase housing (with 14, each end 42a, 50, 52 annotated below, Figs. 1-7) having a first side at a first end of the crankcase housing (towards one of end 42a) and a second side at a second end of the crankcase housing (towards other one of 42a), an upper surface extending between the first and second sides and a base thereby defining a crankcase interior, the crankcase housing formed along a crankcase axis (for 26) extending between the two ends, the crankcase housing further having a plurality of crosshead apertures (40) formed in the crankcase housing, each crosshead aperture formed about a crosshead axis that is generally perpendicular to the crankcase axis; 
a plurality of ribs (42a) within the crankcase housing between the two ends, each rib generally perpendicular to the crankcase axis and parallel with the crosshead axis, each rib having at least a first rod aperture (43, ex. Fig. 2a) formed therein and each rib further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
one or more rods (42b), each rod having a first end and a second end with the first end affixed to the crankcase housing first side and the second end affixed to the crankcase housing second side, the rods positioned within the crankcase interior and between the two ends of the crankcase housing and between the crankcase axis and the upper surface of the crankcase housing, each rod intersecting a 
an additional torsion tube (58, [045-047], ex. Figs. 4-7) having a first end and a second end with the first end affixed to the first side and second end affixed to the second side, the additional torsion tube positioned between the two ends of the crankcase housing, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures (64) formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source (62).

    PNG
    media_image1.png
    906
    1051
    media_image1.png
    Greyscale

Wagner does not teach
each rib having at least a first torsion tube aperture formed therein,
one or more hollow torsion tubes, each torsion tube having a first end and a second end with the first end affixed to the crankcase housing first side and the second end affixed to the crankcase housing second side, the hollow torsion tubes positioned within the crankcase interior and between the two ends of the crankcase housing and between the crankcase axis and the upper surface of the 
an additional torsion tube having a first end and a second end with the first end affixed to the first side and second end affixed to the second side, the additional torsion tube positioned within the crankcase interior defined between the two ends of the crankcase housing, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source.
Plumb teaches
for a crankshaft powered machine,
at least two hollow torsion tubes (71, 71, 71, 71, Figs. 1, 3, 14, ex. p. 3, col. 1, lines 56-68).
Since both Wagner and Plumb references are directed to crankshaft powered machines with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be hollow torsion tubes as taught by Plumb in order to provide an adequate lubricating oil to the crank case (Plumb - p. 3, col. 1, lines 56-68). By making rods 42b of Wagner hollow for oil distribution/return the crankshaft and associated parts can be adequately lubricated. This can be achieved in conjunction with Wagner’s pump 62 already present to oil the crossheads. The remainder of the claim language is met once the modification takes place.
Regarding Claim 9,
further comprising a plurality of hollow torsion tubes (Wagner 42b, as modified above) positioned within the crankcase interior between the two ends of the crankcase housing, each hollow torsion tube extending from the first side to the second side.
Regarding Claim 10,
wherein each of the hollow torsion tubes has a circular cross-section (Wagner 42b, as modified above).

further comprising a crankshaft (26) extending within the crankcase interior defined between the two ends of the crankcase housing along the crankcase axis; a plurality of piston arms (34) spaced apart from one another along the crankshaft; and a corresponding plurality of crossheads (36); a crosshead extension rod (with 38) fastened to each crosshead and extending through a crosshead aperture; wherein each piston arm pivotally coupled to the crankshaft at a first end of piston arm, and each piston arm pivotally coupled to a crosshead at a second end of the piston arm, each crosshead reciprocal along a crosshead axis (Figs. 1, 2).
Regarding Claim 12,
wherein the crosshead aperture is formed in a rod seal plate (as annotated below) adjacent the crosshead.

    PNG
    media_image5.png
    734
    387
    media_image5.png
    Greyscale


Regarding Claim 13, Wagner teaches
A hydraulic fracturing pump comprising: 

a plurality of ribs (42a) within the crankcase housing between the two ends, each rib generally perpendicular to the crankcase axis and each rib having at least a first rod aperture (43, ex. Fig. 2) and a second rod aperture (43) formed therein and further having a crankshaft aperture (43a) formed therein, each crankshaft aperture generally coaxially with the crankcase axis; 
a crankshaft (26) extending along the crankcase axis; 
a piston arm (34) pivotally coupled to the crankshaft at a first end of piston arm, the piston arm pivotally coupled to a crosshead (36) at a second end of the piston arm, the crosshead reciprocal along the crosshead axis; 
at least two rods (42b) each rod having a first end and a second end with the first end affixed to and extending from an aperture in the crankcase housing first side and the second end affixed to and extending from an aperture in the crankcase housing second side, the rods positioned between the two ends of the crankcase housing and between the crankcase axis and the upper surface, each rod intersecting a plurality of ribs, passing through a rod aperture of each rib (ex. Fig. 2), wherein each rod is attached to each of the plurality of ribs; and 


    PNG
    media_image1.png
    906
    1051
    media_image1.png
    Greyscale


Wagner does not teach
each side has at least a first torsion tube aperture and a second torsion tube aperture formed therein,
each rib generally perpendicular to the crankcase axis and each rib having at least a first torsion tube aperture and a second torsion tube aperture formed therein

an additional hollow torsion tube having a first end and a second end with the first end affixed to and extending from an aperture in the first side and second end affixed to and extending from an aperture in the second side, the additional torsion tube positioned within the crankcase interior between the first side and the second side of the crankcase housing and substantially parallel with the crankcase axis, wherein the additional torsion tube is an oil distribution tube having a plurality of apertures formed therein along at least a portion of the length of the additional torsion tube and in fluid communication with an oil source. 
Plumb teaches
for a crankshaft powered machine,
at least two hollow torsion tubes (71, 71, 71, 71, Figs. 1, 3, 14, ex. p. 3, col. 1, lines 56-68).
Since both Wagner and Plumb references are directed to crankshaft powered machines with oil lubrication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rods of Wagner to be hollow torsion tubes as taught by Plumb in order to provide an adequate lubricating oil to the crank case (Plumb - p. 3, col. 1, lines 56-68). By making rods 42b of Wagner hollow for oil distribution/return the crankshaft and associated parts can be adequately lubricated. This can be achieved in conjunction with Wagner’s pump 62 already present to oil the crossheads. The remainder of the claim language is met once the modification takes place.
Regarding Claim 14,

Regarding Claim 15,
wherein the crosshead aperture is formed in a rod seal plate (as annotated below) adjacent the crosshead.

    PNG
    media_image5.png
    734
    387
    media_image5.png
    Greyscale

Regarding Claim 16,
wherein the first side and the second side are each generally perpendicular to the crankcase axis and each side has at least a first torsion tube aperture (one of 43 in either one of end 42a) and a second torsion tube aperture (another of 43 in one of end 42a) formed therein and from which a torsion tube extends.
Regarding Claim 17,

Regarding Claim 18,
each of the first end and second end of each torsion tube is welded (ex. [037]) to a side of the crankcase housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745